Citation Nr: 1204124	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-28 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for limitation of extension of the left knee, rated 10 percent prior to October 20, 2010, and 30 percent since October 20, 2010.  

2.  Entitlement to an increased rating for residuals of a left knee meniscectomy, currently rated 10 percent disabling.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to June 1964 and from August 1965 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this appeal for further development in February 2010.  

The record show that following the February 2010 Board remand, the Appeals Management Center granted a separate rating for limitation of extension of the left knee.  Ratings of 10 and 30 percent were awarded for the relevant period.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the maximum rating available was not granted, the issues remains in appellate status.  


FINDINGS OF FACT

1.  Prior to October 20, 2010, the Veteran's residuals of a left lateral meniscectomy was not manifested by moderate recurrent subluxation or moderate lateral instability; since October 20, 2010, the Veteran's residuals of a left lateral meniscectomy has been manifested by moderate lateral instability; the range of motion was manifested by no less than 100 degrees of flexion during the entire appeal period at issue.

2.  Prior to October 20, 2010, the Veteran's left knee disability was manifested by extension limited by 10 degrees; since October 20, 2010, the Veteran's left knee disability was manifested by extension limited by no more than 20 degrees. 


CONCLUSIONS OF LAW

1.  Prior to October 20, 2010, the criteria for a rating in excess of 10 percent for residuals of a left lateral meniscectomy have not been met; since October 20, 2010, the criteria for a rating of 20 percent, but not higher, for residuals of a left lateral meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5257, 5260 (2011).
 
2.  Prior to October 20, 2010, the criteria for a rating in excess of 10 percent for limitation of extension of the left knee have not been met; since October 20, 2010, the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2006 and April 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his left knee disabilities warrant increased ratings.   

VA outpatient treatment reports dated from September 2005 to June 2011 show that the Veteran was seen for a painful left knee in February 2006 and the examiner noted that an arthroscopic surgery would probably be necessary.  The Veteran underwent an arthroscopic shaving of the medial meniscus, synovium, and partially torn repair of a cruciate ligament for a left torn medial meniscus in May 2006.  In October 2006, the Veteran was noted to be doing fine with only occasional pain.  In January 2007, he was noted to have only occasional pain and full range of motion of the knee.  In February 2008, the Veteran reported mild left knee pain and he was able to flex his knee to 125-130 degrees.  In September 2008, the Veteran was noted to have pain in his left knee.  Flexion was noted to be to 130 degrees.  There was minimal effusion and valgus malalignment of 20 degrees.  The examiner noted that the Veteran had mild symptoms not severe enough to require a total joint replacement.  

At a February 2007 VA examination, the Veteran reported giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, locking episodes, and flare-ups of joint disease.  He denied incoordination, effusions, or symptoms of inflammation.  The Veteran reported that he used a knee brace to ambulate and underwent surgery in May 2006 to repair a torn medial meniscus.  Range of motion testing revealed flexion from -3 to 120 degrees with pain at 120 degrees.  The examiner noted that the Veteran had pain after repetitive motion but no additional loss of motion on repetitive use of the joint.  X-rays of the left knee revealed advanced degenerative changes with progressive deterioration.  The examiner diagnosed the Veteran with advanced degenerative arthritis of the left knee.  The Veteran reported that he had been self-employed as an artist since 1982.  The examiner indicated that the Veteran's left knee disability resulted in significant effects on the Veteran's usual occupation due to lack of stamina, decreased strength, and lower extremity pain.  

At an April 2007 VA examination, the Veteran reported left knee joint deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, effusions, swelling, tenderness, and flare-ups of joint disease.  He denied episodes of dislocation or subluxation and locking episodes.  Physical examination revealed that the Veteran ambulated with an antalgic gait.  The examiner noted bony joint enlargement, crepitus, deformity, malalignment, tenderness, painful movement, weakness, guarding of movement, abnormal patellar tracking, subpatellar tenderness, tenderness to medial and lateral joint line, and profound valgus deformity in the left knee.  Range of motion testing revealed flexion from 10 to 110 degrees with pain at 100 degrees and extension was from 110 to 10 degrees in active motion and 100 to 10 degrees with passive motion.  The examiner noted that the Veteran had significant guarding secondary to pain and pain after repetitive motion.  The examiner reported that the Veteran was unable to perform repetitive motion because of the extent of his joint disability.  There was no evidence of joint ankylosis.  X-rays of the left knee revealed advanced degenerative changes with progressive deterioration.  The Veteran reported that he was an artist/sculptor, he was self-employed, and had not missed any work in the last twelve months but he reported being less productive during periods of flare-ups.  The examiner noted that the Veteran dictated his own schedule but was affected financially by not being able to sculpt as often.  The examiner diagnosed the Veteran with residuals of left knee degenerative joint disease which had significant effects on his occupation due to decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  

At an October 2010 VA joints examination, the Veteran reported left knee joint deformity, giving way, instability, pain, weakness, decreased speed of joint motion, episodes of dislocation/subluxation, locking, warmth, and flare-ups of joint disease.  The Veteran denied stiffness and incoordination.  Physical examination revealed that the Veteran ambulated with an antalgic gait.  The examiner indicated that there was bony joint enlargement, instability, abnormal motion, crepitation, grinding, moderate medial and lateral instability, and decreased patella motion.  Range of motion testing appears to have been transcribed improperly as flexion was noted to be "20 to 15 degrees."  Extension was noted to be abnormal and limited by 20 degrees with objective evidence of pain with active motion.  There were no additional limitations after three repetitions of range of motion and no joint ankylosis.  The examiner noted that there was moderate valgus instability with walking and no subluxation.  X-rays revealed moderate degenerative joint disease.  The Veteran reported that his usual occupation was an artist but that he was retired due to pain in his left knee with instability.  The examiner concluded that the Veteran's left knee disability was manifested by lateral instability, weakened movement, excess fatigability with use, incoordination, and painful motion with use which resulted in limited motion.  

At a May 2011 VA joints examination, the Veteran indicated that his left knee symptoms had not changed since his October 2010 VA examination.  The Veteran reported left knee joint deformity, giving way, pain, daily locking episodes and flare-ups of joint disease.  The Veteran denied instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, and effusions.  Physical examination revealed that the Veteran ambulated with a normal gait.  The examiner indicated that there was bony joint enlargement, crepitus, heat, grinding, and meniscus abnormality but no evidence of Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, instability, patellar abnormality, locking, effusion, or dislocation.  Range of motion testing revealed flexion from 0 to 140 degrees.  The examiner indicated that extension was limited by 15 degrees, there was no objective evidence of pain with active motion, no additional limitations after three repetitions of range of motion, and no joint ankylosis.  X-rays revealed moderate degenerative joint disease.  The examiner noted that the Veteran retired in 2010 due to the poor national economy but stated that the left knee disability would have no significant effects on his usual occupation.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2011); Esteban v. Brown, 6 Vet. App. 259 (1995).

The Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5257 which pertains to impairment of the knee caused by recurrent subluxation or lateral instability.  38 C.F.R. § 4.71.

The Board notes that normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

As an initial matter, the Board notes that the 10 percent disability rating currently assigned for the Veteran's residuals of a left lateral meniscectomy is a protected rating as it has been in effect for more than 20 years.  In this regard, any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2011).

Additionally, the Board notes that service connection is in effect for arthritis of the left knee associated with residuals of a left lateral meniscectomy and is currently rated as 10 percent disabling under Diagnostic Code 5010.  The RO did not include arthritis as part of the current claim.  However, even considering the Diagnostic Codes pertaining to arthritis, the 10 percent rating is the highest rating available under Diagnostic Code 5003.  

Diagnostic Code 5010 pertains to arthritis due to trauma and indicates that the disability should be rated under Diagnostic Code 5003 (degenerative arthritis) which provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A 20 percent rating is warranted for x-ray evidence of involvement of two or more minor joint groups with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

The x-ray evidence shows a diagnosis of moderate degenerative arthritis of the left knee.  However, in this case the Veteran has compensable limitation of motion.  Moreover, in the absence of involvement of two or more major joints or two or more minor joints with occasional incapacitating episodes, the Board finds that a rating of not more than 10 percent is warranted under Diagnostic Code 5003 for the left knee.  

The Board will now turn to the Diagnostic Codes pertaining specifically to the knees.  Diagnostic Code 5257 pertains to other impairment of the knee caused by recurrent subluxation or lateral instability.  A 10 percent rating is warranted when slight.  A 20 percent rating is warranted when moderate.  A 30 percent rating is warranted when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Prior to the October 2010 VA examination, although the Veteran reported instability of the knee, the examinations of record do not substantiate that with clinical findings.  The Board finds that the evidence did not show of moderate subluxation because the clinical findings prior to October 20, 2010, did not document recurrent instability that would warrant a finding of moderate.  Consequently, prior to October 20, 2010, a rating in excess of 10 percent is not warranted under this Diagnostic Code.  However, at the time of October 2010 VA examination, the examiner indicated that the left knee disability was manifested by moderate instability of the knee joint.  Consequently, since October 20, 2010, the Board finds that a rating of 20 percent and no more is warranted.  In sum, prior to October 20, 2010, a rating in excess of 10 percent is not warranted as the Board finds that recurrent subluxation and lateral instability was not shown and thus an increased rating is not warranted.  Since October 20, 2010, moderate lateral instability was shown on examination and a rating of 20 percent is warranted.  At no time has the Veteran's instability been described as severe to warrant a rating in excess of 20 percent under this Diagnostic Code.  

Following the October 2010 VA examination, the Appeal Management Center granted a separate compensable rating for limitation of extension.  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Where a veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Separate ratings may also be assigned for arthritis or limitation of motion and instability of the knee.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

Diagnostic Code 5261 pertains to limitation of extension.  Limitation of extension of the leg to 5 degrees warrants a 0 percent rating; a 10 percent rating requires that extension be limited to 10 degrees; a 20 percent rating requires that extension be limited to 15 degrees; a 30 percent rating requires that extension is limited to 20 degrees; a 40 percent rating requires that extension be limited to 30 degrees; and a 50 percent rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  In this case, the Board finds that the evidence of record shows limitation of extension at the April 2007 VA examination at which time extension was limited by 10 degrees.  At the time of the October 2010 VA examination, extension was limited by 20 degrees.  The Veteran had 15 degrees of limited extension at the time of the May 2011 VA examination (an improvement from the October 2010 VA examination).  Consequently, the Board finds that the Veteran's left knee disability warrants a rating no higher than 10 percent for limitation of extension prior to October 2010, and a rating no higher than 30 percent since October 2010.  The Board has considered the Veteran's complaints of pain causing functional loss in determining the rating, but finds that any additional loss caused by pain or other factors does not cause the overall disability to a rating more than 30 percent for limitation of extension.  38 C.F.R. §§ 4.40, 4.45 (2011).

The Board will now discuss whether a higher rating is warranted under any Diagnostic Codes relating to rating knee disabilities from Diagnostic Code 5256 through 5263.  38 C.F.R. § 4.71a (2011).

Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), 5259 (removal of symptomatic semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable because the Veteran's left knee disability is not manifested by any of the disabilities or symptoms associated with those diagnostic codes.  

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  In this case, there is evidence of some limitation of motion.  However, flexion was limited to no less than 100 degrees during the entire appeal period at issue, which does not warrant a compensable rating under Diagnostic Code 5260 for the left knee.  Consequently, an increased rating is not warranted under Diagnostic Code 5260 for the left knee disability and a separate compensable rating cannot be assigned for limitation of flexion.  The Board has considered the Veteran's complaints of pain causing functional loss in determining the rating, but finds that any additional loss caused by pain or other factors does not cause the overall disability to warrant a compensable rating for limitation of flexion.  38 C.F.R. §§ 4.40, 4.45 (2011).

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's service-connected left knee disabilities at issue have been shown to markedly interfere with employment, beyond that contemplated in the assigned rating, or to warrant frequent periods of hospitalization.  Although several examiners have indicated that the Veteran's left knee disability had an impact on his usual occupation as an artist, at the most recent examination, the Veteran indicated that he was retired due to the poor national economy and the examiner noted that the left knee would have no impact on his occupation.  Moreover, the service-connected left knee disabilities at issue have not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met because marked interference with employment and frequent hospitalizations are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an increased rating greater than 10 percent for residuals of a left lateral meniscectomy prior to October 20, 2010, is denied.

A rating of 20 percent, but not higher, for residuals of a left lateral meniscectomy is granted as of October 20, 2010.  

Entitlement to ratings in excess of 10 percent prior to October 20, 2010, and in excess of 30 percent since October 20, 2010, for limitation of extension of the left knee is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


